DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 11/13/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 13 recites, that a leakage inductance resonant frequency is obtained ONLY in accordance with information representing that an output current of said high frequency power supply at different frequencies during a frequency sweeping time period reaches a maximum 
Claims 2-8, 14-22 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for indirectly comprising the above noted deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-10, 13-14, 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baarman (US 2015/0236520).
With respect to claim 1, Baarman discloses an apparatus, comprising:
a)    a high frequency power supply configured to generate a high frequency AC power (inverter 54 for generating AC power, figure 1);
b)    a transmitting resonant circuit comprising a transmitting coil, and being configured to receive said high frequency AC power from said high frequency power supply (primary tank circuit 23); and
c)    a receiving resonant circuit comprising a receiving coil that is contactlessly coupled to said transmitting coil, and being configured to receive electric energy from said transmitting resonant circuit (wireless receiver 16), 

e) wherein the high frequency power supply is configured to generate said high frequency AC power at said leakage inductance resonant frequency; and
f)  wherein said leakage inductance resonant frequency is changed when a coupling relationship between said transmitting coil and said receiving coil is changed (figures 8-10, paragraphs 0015, 0068 discloses obtaining the leakage frequency at maximum values and based on the locations of the circuits).
With respect to claims 2, 10, Baarman discloses the apparatus of one of the claims, wherein said high frequency power supply comprises:
a) an inversion circuit configured to generate said high frequency AC power in accordance with a frequency control signal, wherein said frequency of said high frequency AC power corresponds to a frequency of said frequency control signal (inverter 54 receives command from resonant control 56 to control the frequency output);
b)    a current detection circuit configured to detect an amplitude of said output current that is generated by said inversion circuit (current sensor 955, figure 9 senses peak current that is generated by the inverter); and

With respect to claim 3, Baarman discloses the apparatus of claim 2, wherein said frequency sweeping time period comprises a predetermined time period after detection of coupling between said transmitting coil and said receiving coil.  Paragraph 0071 discloses performing the frequency sweeping once the devices are connected.
With respect to claims 5, 17, Baarman discloses the apparatus of one of the claims, wherein a predetermined impedance is not higher than a product of a self-resonant frequency and a mutual inductance of said transmitting and receiving coils.  Paragraph 0050, 0074 discloses controlling the impedance to achieve higher efficiency.  Note that the impedance must not be higher than a self-resonant frequency and mutual inductance of the coils, otherwise the system is not going to be operating at an optimum efficiency.
With respect to claims 6, 14, Baarman discloses the apparatus of one of the claims, wherein said plurality of frequencies are between an upper limit scanning 
With respect to claim 9, Baarman discloses a resonant contactless electric energy transmitter configured to contactlessly supply electric energy to an electric energy receiver, the resonant contactless electric energy transmitter comprising:
a)    a high frequency power supply configured to generate a high frequency AC power with a frequency that is the same as a leakage inductance resonant frequency (inverter 54 receives command from resonant control 56 to control the frequency output), wherein said leakage inductance resonant frequency is obtained by detection of an output current of said high frequency power supply that corresponds to said high frequency AC power of a sequence of different frequencies during a frequency sweeping time period (paragraphs 0015, 0068, 0070-0071 and figures 8-10 discloses performing a frequency sweep and measuring a peak current representing an output of the inverter to thus obtain the resonant frequencies at which power transfer efficiency is achieved); and
b)    a transmitting resonant circuit comprising a transmitting coil, and being configured to receive said high frequency AC power from said high frequency power supply (primary tank circuit 23); and
c) wherein said leakage inductance resonant frequency is changed when a coupling relationship between said transmitting coil and said receiving coil is change 
With respect to claim 13, Baarman discloses a contactless power supply method for contactlessly transferring electric energy from a transmitting coil to a receiving coil coupled to said transmitting coil, the method comprising:
a)    in a frequency sweeping time period, controlling a high frequency power supply to generate a high frequency AC power of a plurality of frequencies transferred in sequence to said transmitting coil (inverter 54 receives command from resonant control 56 to control the frequency output);
b)    obtaining a leakage inductance resonance frequency in accordance with information representing that an output current of said high frequency power supply at different frequencies during said frequency sweeping time period reaches a maximum value (paragraphs 0015, 0068, 0070-0071 and figures 8-10 discloses performing a frequency sweep and measuring a peak current representing an output of the inverter to thus obtain the resonant frequencies at which power transfer efficiency is achieved); and
c)    after said frequency sweeping time period, controlling said high frequency power supply to generate said AC power with a frequency that is consistent with said leakage resonant frequency transferred to said transmitting coil (note that the controller controls the inverter to provided power and frequency to the tank to be at resonant, paragraph 0051); and
(d) wherein said leakage inductance resonant frequency is changed when a coupling relationship between said transmitting coil and said receiving coil is changed (figures 8-
With respect to claims 18-19, 21, Baarman discloses the apparatus of one of the claims, further comprising a regulation circuit configured to regulate said impedance of output terminals of said apparatus to be less than said predetermined impedance, wherein said regulation circuit is controlled to be disconnected from said apparatus after said frequency sweeping time period.  Controller 542 controls the circuits 525a, 525b to be at certain parameters and to be disconnected to thus regulate the impedance, paragraph 0038, figure 5.
With respect to claim 20, Baarman discloses the apparatus of claim 1, further comprising a DC-DC converter coupled to output terminals of said receiving resonant circuit, and being driven by said apparatus.  See rectifier AC-DC of the wireless receiver.  Note that it appears that DC-DC converter should read AC-DC converter since the description and drawing of the current application show a rectifier.
With respect to claim 22, Baarman discloses the method of claim 13, further comprising:
a)    determining whether an impedance of output terminals is higher than a predetermined impedance before said frequency sweeping time period; and
b)    in response to said impedance being determined as higher than said predetermined impedance, regulating said impedance to be less than said predetermined impedance.  Paragraph 0050, 0074 discloses controlling the impedance to achieve higher efficiency.  Controller 542 controls the circuits 525a, 525b to be at .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US 2012/0277829).
With respect to claim 9, Chow discloses (e.g., Fig. 2) a resonant contactless electric energy transmitter (e.g., external charging device 155) configured to contactlessly supply electric energy to an electric energy receiver (e.g., Implantable Medical Device (IMD 110)), the resonant contactless electric energy transmitter comprising:
a)    a high frequency power supply (e.g., signal generator 286) configured to generate a high frequency AC power with a frequency that is the same as a leakage inductance resonant frequency (e.g., Fig. 7: Step 708, Drive Primary Coil at Resonant Frequency), wherein said leakage inductance resonant frequency is obtained (e.g., Fig. 7: Step 706, Determine Resonant Frequency; i.e., the leakage inductance resonant frequency is obtained) by detection of an output current of said high frequency power supply (e.g., Fig. 7: Step 704, Measure Power Transferred Through the Primary Coil during the Sweep; i.e., by detection of an output current of said high frequency power supply) that 
b)    a transmitting resonant circuit comprising a transmitting coil (e.g., inductor 290; this transmitting coil, along with any discrete or parasitic capacitance, forms a resonant circuit as indicated by Fig. 3, receiving AC power from the high frequency power supply 286 over the frequency range shown in the figure; See also Paragraph [0023], seventh sentence: “resonant frequency is determined by the coil (i.e., an inductor), capacitors, resistors, and parasitic effects”), and being configured to receive said high frequency AC power from said high frequency power supply (e.g., as indicated by Fig. 3, receiving AC power from the high frequency power supply 286 over the frequency range shown in the figure); and
c) wherein said leakage inductance resonant frequency is changed when a coupling relationship between said transmitting coil and said receiving coil is change (see figure 7, paragraph 0071 for disclosing detecting change in the coils and changing the leakage inductance resonant frequency accordingly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (US 2015/0236520).
With respect to claims, 7-8, 15-16 Baarman discloses the apparatus of one of the claims; except for, wherein said plurality of frequencies are spaced by a predetermined step length sequentially between said upper limit scanning frequency and said lower limit scanning frequency, wherein said lower limit scanning frequency comprises said self-resonant frequency.
Baarman discloses in paragraph 0072 performing a frequency sweep range which include multiple frequencies.  Thus it would have been obvious to a person having ordinary skill in the art to have space the frequency at a required step length and providing the desired frequency in the lower frequencies.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 4 was previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
With respect to the argument that in Baarman the sensor measures values during a frequency sweep NOT ONLY in accordance with information representing the 
With respect to the argument that the resonant frequency in Baarman is not the same as the presently claimed leakage inductance resonant frequency and that Baarman merely discloses detection of the current of primary and secondary tank circuit, but not determining a leakage inductance resonant frequency when the output current reaches the maximum and maintain at the leakage inductance resonant.  It is respectfully submitted that Baarman discloses in figures 8-10, paragraphs 0015, 0068 obtaining the leakage frequency at maximum values and based on the locations of the circuits as well.
With respect to the argument that Chow does not disclose a leakage inductance resonant frequency being obtained ONLY in accordance with information representing that an output current of the high frequency power supply at different frequencies during a frequency sweeping time period reaches a maximum value, and the high frequency power supply being configure to generate the high frequency AC power at the leakage inductance resonant frequency, where the leakage inductance resonant frequency is changed when coupling relationship between the transmitting coil and receiving coil is changed.  It is respectfully submitted that claim 9 does not recite the same features as claim 1, namely obtaining the leakage inductance resonant frequency ONLY in accordance with…  Furthermore, it is submitted that Chow discloses in figure 7 and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836